Dykman, J.
The respondent has moved for a re-argument of the appeal in this action, although the judgment in its favor was affirmed in so far as it afforded all the relief desired and was only modified by striking out the costs and allowance against the receiver of the defendant.
The modification was made after full deliberation, and was not the result of an oversight or misconception of the subject.
We found an officer of the law guiltless of everything but a neglect to surrender the property which came to his hand in the performance of his duty •and the exercise of his legal functions, who had been charged with costs for that refusal, and we concluded that the discretion of the court had been unwisely exercised in the imposition of such costs.
A re-examination of the subject serves only to confirm and strengthen us in our original determination, and we find no cause or necessity for a re-argument.
The motion should be denied, with ten dollars costs and disbursements.